Citation Nr: 1742983	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-50 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for neurological symptoms of the right lower extremity (claimed as sciatica), to include as secondary to service-connected disabilities of the left knee and/or lumbar spine.  

2.  Entitlement to service connection for neurological symptoms of the left lower extremity (claimed as sciatica), to include as secondary to service-connected disabilities of the left knee and/or lumbar spine.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities of the left knee and/or lumbar spine.

4.  Entitlement to a rating in excess of 30 percent for situational depression with anxiety.  

5.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease.  

6.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.  

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to May 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009, January 2010, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (the Agency of Original Jurisdiction, or AOJ).  

The April 2009 rating decision denied service connection for neurological symptoms of the right and left lower extremity (claimed as sciatica), a right knee disability, and anxiety; it granted service connection for situational depression, assigning a 10 percent rating, effective from November 2008; and it denied a rating in excess of 10 percent for left knee retropatellar pain syndrome.  (Regarding the award of service connection for depression, the Veteran appealed for a higher rating.)  The January 2010 rating decision granted service connection for lumbar spine degenerative disc disease, assigning a 20 percent rating, effective from November 2008; the Veteran appealed for a higher rating.  

In June 2012, the Veteran appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge other than the undersigned; a transcript of that hearing has been associated with the record.  Subsequently, a September 2012 Board decision granted service connection for a psychiatric disability, claimed as anxiety, and associated it as one entity with the service-connected situational depression, assigning a 30 percent rating and no higher for the combined psychiatric disability, effective from November 2008; the Board also remanded the remaining issues on appeal for additional development.  The July 2014 rating decision denied a rating in excess of 30 percent for situational depression with anxiety.  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the Veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in April 2014, the Veteran filed an application (on VA From 21-8940, Veteran's Application for Increased Compensation Based on Unemployability), asserting that his knees, sciatica conditions, degenerative disc disease, and depression with anxiety prevented him from securing or following any substantially gainful occupation; he indicated that he last worked full-time in February 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeals (on VA Form 9s), received in February 2015 in regard to the claim for a higher rating for situational depression, and in July 2016 in regard to the claim for a higher initial rating for lumbar spine degenerative disc disease, the Veteran requested a hearing before the Board at the local VA office (in the latter filing, he specifically requested a videoconference hearing).  

In a May 2017 letter, the Board informed the Veteran that the Veterans Law Judge who conducted his June 2012 hearing, pertaining to those claims on appeal at that time, was currently unavailable to participate in a decision in his appeal.  The Veteran was offered an opportunity to request another Board hearing before a different Veterans Law Judge who would decide his claims.  The Veteran's attorney subsequently responded in May 2017 that the Veteran desired to have a videoconference hearing.  

In view of the foregoing, these claims must be returned to the RO so that the Veteran's requested videoconference hearing may be scheduled.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange to have the Veteran scheduled for a videoconference hearing at his local VA office.  Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).


